Case: 21-20603     Document: 00516427582         Page: 1     Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 10, 2022
                                  No. 21-20603                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Kenneth Sowell,

                                                           Plaintiff—Appellant,

                                       versus

   Estelle Medical Department,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3114


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Kenneth Sowell, an inmate in custody of the Texas Department of
   Criminal Justice, brought a Section 1983 suit against the Estelle Medical
   Department for being deliberately indifferent to his serious medical needs.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20603      Document: 00516427582          Page: 2     Date Filed: 08/10/2022




                                    No. 21-20603


   The district court dismissed the complaint with prejudice as legally frivolous
   and for failure to state a claim. We AFFIRM.
          Sowell alleges he slipped and fell in the shower when his knee gave out
   in August 2018. He alleges that, because of the fall, he suffered a severe
   injury to his neck. He contends he sent a “sick call” to the Estelle Medical
   Department to report his injuries and request a provider. Despite his call, he
   alleges he was not seen by a provider for 33 days. When he was finally seen,
   the nurse practitioner gave him pain medication but did not physically
   examine him. The nurse practitioner requested a cervical spine magnetic
   resonance imaging examination, but the test was not performed.
          Sowell filed suit, proceeding in forma pauperis, under 42 U.S.C. § 1983
   against the Estelle Medical Department. He alleges the defendant was
   deliberately indifferent to his serious medical needs in violation of the Eighth
   Amendment by failing to see him, then later treat him, in a timely manner.
   He also alleges the Estelle Medical Department violated the Americans with
   Disabilities Act by failing to treat his injuries. He seeks compensatory
   damages and unspecified injunctive relief.
          Because Sowell proceeded in forma pauperis, the district court
   scrutinized the complaint to determine whether, in whole or in part, the
   action was frivolous, was malicious, failed to state a claim, or sought
   monetary relief     from a      defendant     who is      immune.      See 28
   U.S.C. §§ 1915(e)(2)(B), 1915A(b).         The district court dismissed the
   complaint with prejudice as frivolous and for failure to state a claim. Sowell
   timely appealed.
          We give de novo review to the dismissal of an in forma pauperis prisoner
   civil rights suit for failure to state a claim under 28 U.S.C. §§ 1915A(b)(1)
   and 1915(e)(2)(B)(ii). Colvin v. LeBlanc, 2 F.4th 494, 497 (5th Cir. 2021);
   DeMarco v. Davis, 914 F.3d 383, 386 (5th Cir. 2019). That means we take




                                          2
Case: 21-20603      Document: 00516427582          Page: 3    Date Filed: 08/10/2022




                                    No. 21-20603


   “‘the facts alleged in the complaint as true and view them in the light most
   favorable to’ the plaintiff.” Colvin, 2 F.4th at 497 (quoting Green v. Atkinson,
   623 F.3d 278, 280 (5th Cir. 2010) (per curiam)) (alteration omitted). We
   review the dismissal of a complaint as frivolous under Section
   1915(e)(2)(B)(i) for an abuse of discretion. Velasquez v. Woods, 329 F.3d 420,
   421 (5th Cir. 2003) (per curiam). Pro se pleadings like Sowell’s are liberally
   construed. See Colvin, 2 F.4th at 497.
          Sowell argues that the district court erred by dismissing the complaint
   as frivolous. The district court dismissed the complaint after finding that the
   complaint duplicated allegations made in two pending lawsuits earlier filed
   by Sowell. “[I]t is ‘malicious’ for a pauper to file a lawsuit that duplicates
   allegations of another pending federal lawsuit by the same plaintiff.” Pittman
   v. Moore, 980 F.2d 994, 995 (5th Cir. 1993). Though the district court
   concluded the complaint was frivolous, it did so because it concluded the
   complaint was malicious.      Under Section 1915(e)(2)(B)(i), an in forma
   pauperis complaint may be dismissed if the action “is frivolous or malicious.”
   We see no error in the district court’s decision to dismiss.
          Sowell also argues that the district court erred in concluding that his
   complaint failed to state a cognizable claim. The district court held that
   Sowell failed to establish that the only named defendant, the Estelle Medical
   Department, had the capacity to be sued. To have the capacity to be sued, a
   government department or political entity “must enjoy a separate legal
   existence.” Darby v. Pasadena Police Dep’t, 939 F.2d 311, 313 (5th Cir. 1991)
   (quotation marks and citation omitted); see also FED. R. CIV. P. 17(b).
   Sowell does not argue, and alleges no facts from which we may infer, that the
   Estelle Medical Department enjoys a separate legal existence and has the
   capacity to be sued. The district court did not err in dismissing Sowell’s
   claims.




                                          3
Case: 21-20603      Document: 00516427582           Page: 4    Date Filed: 08/10/2022




                                     No. 21-20603


          We also reject Sowell’s other arguments. Because the district court
   did not err in concluding Sowell’s complaint was malicious, it did not err in
   concluding that the dismissal counted as a “strike” for purposes of
   28 U.S.C. § 1915(g). Section 1915(g) applies to a complaint that is “frivolous,
   malicious, or fail to state a claim.” Likewise, the district court did not err in
   declining to grant Sowell leave to amend his complaint because it concluded
   that his complaint was malicious.
          AFFIRMED.




                                          4